DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/31/2022 has been entered. 

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2003/0159806 Sehmbey et al. (‘Sehmbey hereafter).
U.S. 2006/0124280 Lee et al. (‘Lee hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1, 3 – 12 & 20 - 25 are currently being examined. 
Claim 2, 13 - 19 have been canceled.
No Claims are allowed or objected to for allowable subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3 - 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2003/0159806 Sehmbey et al. (‘Sehmbey hereafter).

		Regarding Claim[s] 1, ‘Sehmbey discloses all the claim limitations including: A vapor chamber (‘Sehmbey, Fig 2, #58 (evaporator section/ vapor chamber)) comprising:  
		a casing (‘Sehmbey, system of #27 (base plate), #28 (cover plate)) comprising: 
		a first sheet (‘Sehmbey, #28 (cover plate/ first sheet)) having a first inner sheet surface (‘Sehmbey, Fig 5, on #28, inside near #62), and 
		a second sheet (‘Sehmbey, #27 (base plate/ second sheet)) having a second inner sheet surface (‘Sehmbey, Fig 5, on #27, inside near #62), the first inner sheet surface of the first sheet and the second inner sheet surface of the second sheet face each other (‘Sehmbey, Fig 5), and 	
		outer peripheries of the first sheet and the second sheet are bonded to each other (‘Sehmbey, Para 0026, brazing between #27 and #28 are indirectly bonded to each other); 
		a working liquid (‘Sehmbey, Para 0010, condensed liquid is transported in the capillary-type wick) sealed in the casing (‘Sehmbey, Para 0010, sealed cavity by brazing, porous wick structure associated with lanced offset fins acts as a capillary type wick, condensing the liquid); a wick (‘Sehmbey, Fig 5, #62) disposed on the first inner sheet surface of the first sheet (‘Sehmbey, Fig 5, #62 is shown to be on the inner sheet surfaces); and 		
		a wall portion disposed (‘Sehmbey, Figs 4 - 6, #38 (channel section/ wall portion) is shown to be surrounding the wick #62) on the first inner sheet surface of the first sheet (‘Sehmbey, Fig 5, #38 is contacting/ on the first inner wall indirectly by touching #62 the wick) and surrounding a periphery of the wick as viewed in a top plan view of an inside of the casing (‘Sehmbey, Fig 5, shows the wall surrounding the wick, Fig 4 shows the wall in an isometric view, using an standard engineering drawing isographic projection, one can easily see the wick is surrounding the wall by combining Figs 5 & 6).
		Except is silent regarding: wherein the first sheet and/or the second sheet has a thickness of 200 (mu. Greek) m or less. 	
However, ‘Sehmbey does teach, Para 0023, the thickness of the aluminum plates #26 & #28 are between 1 mm [1000 micro-meter] and 0.5 mm [500 micro-meter]. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Sehmbey with the thickness of the first or second sheet to be thicknesses of 200 μm [0.2 mm, 0.008 inch] or less, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Regarding Claim[s] 3, ‘Sehmbey discloses all the claim limitations including: shape of an upper surface of the wall portion is a shape which conforms to a shape of the second inner sheet surface of the second sheet at a portion of the second sheet which faces the wall portion (‘Sehmbey, Figs 4 & 5, show a flat portion conforming to the second inner wall surface of the second sheet).

Regarding Claim[s] 4, ‘Sehmbey discloses all the claim limitations including: wherein the wick is formed of a plurality of columnar protruding portions, and a mesh disposed on the protruding portions (‘Sehmbey, Figs 4 & 5, show the wick #62 conforms to the columns of #38 and is therefore formed of a plurality of columnar protruding portions).

Regarding Claim[s] 5, ‘Sehmbey discloses all the claim limitations including: mesh is disposed on an upper surface of the wall portion (‘Sehmbey, Fig 5, #62 is contacting/ on the wall portion #38).

Regarding Claim[s] 6, ‘Sehmbey discloses all the claim limitations including: mesh comprises a material with a high capillary action (‘Sehmbey, Paras 0010 - 0011).

Regarding Claim[s] 7, ‘Sehmbey discloses all the claim limitations including: mesh comprises a porous material or a nonwoven fabric (‘Sehmbey, Paras 0011, sintered metal wick material, Para 0031, porous aluminum wicking material, Para 0032, porous wicking material #62 is flame sprayed onto the lanced offset fin member #36, the wicking material/ mesh as noted above, are not a woven structure).

Regarding Claim[s] 8, ‘Sehmbey discloses all the claim limitations except is silent regarding: protruding portions have a height of 1 μm [0.001 mm, 3.93 x 10^-5 inch] or more to 100 μm [0.1 mm, 0.004 inch] or less.
However, ‘Sehmbey does teach, Para 0025, preferred width of the lanced offset fin member #36 is 0.5 mm [500 micro-meter]).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Sehmbey with protruding portions having a height between 1 and 100 micro-meter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Regarding Claim[s] 9, ‘Sehmbey discloses all the claim limitations except is silent regarding: mesh includes an aperture size of 0.10 μm [0.0004 mm, 3.94 x 10^-6 inch] to 50 μm [0.05 mm, 0.002 inch]. 
		However, ‘Lee does teach Para 0017, opening of dense mesh ranges from 0.00036 mm [36 micro-meter] and 0.0324 mm [32.4 micro-meter].
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Sehmbey with a mesh whose aperture size is 0.10 μm [0.0004 mm, 3.94 x 10^-6 inch] to 50 μm [0.05 mm, 0.002 inch] as taught by ‘Lee in order to provide a heat dissipating unit to receive a working fluid (‘Lee, Abst).

Regarding Claim[s] 10, ‘Sehmbey discloses all the claim limitations except is silent regarding: working liquid comprises water or alcohol or an alternative fluorocarbon.
However, ‘Lee does teach Para 0073, the inside of the case is sealed with a working fluid such as water, ethanol, or Freon. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Sehmbey with a working fluid such as water, ethanol, or Freon as taught by ‘Lee in order to provide a flat plate heat transfer device with a working fluid evaporated with absorbing heat (‘Lee, Abst).

Regarding Claim[s] 11, ‘Sehmbey discloses all the claim limitations including: vapor chamber comprising a plurality of support columns disposed on the second inner sheet surface of the second sheet (‘Sehmbey, Figs 4 & 5).

Regarding Claim[s] 12, ‘Sehmbey discloses all the claim limitations including: cavity disposed between the wick and the second sheet (‘Sehmbey, Figs 4 & 5).

Response to Arguments
Applicant’s arguments (Remarks, 10/31/2022, Pg 6) regarding ‘Schmbey not disclosing the wick disposed on the first inner sheet surface of the first sheet and a wall portion disposed on the first inner sheet surface of the first sheet surrounding a periphery of the wick as viewed in a top plan view of an inside of the casing.
‘Sehmbey, Para 0031 – 0032, recites: “FIG. 4, the various external surfaces of the lanced-offset fin member 36 (comprising channel sections 38, valley sections 40, and transverse punched wall sections 42) have an appropriate porous metal wicking material, generally denoted by reference numeral 62, applied thereon. The porous metal wicking material 62 forms a porous wick structure to transport fluid medium there along, and is supported by fin member 36. Material 62 preferably comprises a porous aluminum foam coating, such as powdered aluminum which has been preferably flame-sprayed onto the fin member 36. Advantageously, use of a flame-spraying application method results in a uniform layered coating of wick material 62. The porous wicking material layer 62 is preferably between approximately 1.0 and 2.0 mm thick. Such a porous aluminum wicking material 62 acts as an excellent capillary-type wick to convey the condensed working liquid (such as an evaporative liquid medium; not shown) from the condenser section 60 along the lanced-offset fin member 36 to the evaporator section 58. As an alternate material to use for the porous wicking material 62, it could instead be formed as a sintered copper or sintered bronze material. Either such alternate material can be suitably flame-sprayed or otherwise applied to the lanced-offset fin member 36 to again create a suitable wicking structure for FPHP member 22.” And “Due to the presence of the porous wicking material 62 as flame-sprayed onto the lanced-offset fin member 36, the present FPHP cooling unit 20 can be utilized in any orientation. That is, the present invention's FPHP device 20 is not gravity-dependent, such as were the prior art FPHP and two-phase thermosyphon devices which were always required to be oriented vertically. Thus, such an "operable-in-all-orient- ations" feature is a significant improvement over the previously available passive cooling products. In sum, besides acting as a structural support for the base plate 27 and cover plate 28, the lanced-offset fin member 36 further acts as a structural support for the wick surface formed of porous wicking material 62 inside the inner cavity 34 of the FPHP member 22.”
Below, Examiner has highlighted the porous wicking material #62 from Figures 5 
& 6.

    PNG
    media_image1.png
    299
    557
    media_image1.png
    Greyscale

U.S. 2003/0159806 Figure 5.



    PNG
    media_image2.png
    357
    573
    media_image2.png
    Greyscale

U.S. 2003/0159806 Figure 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             
11/08/2022